Citation Nr: 1545450	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral pes planus and, if so, whether service connection for a bilateral foot disorder, to include pes planus, is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Board observes that the issue of service connection for pes planus was previously denied in a May 1997 rating decision.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  However, in the instant case, as discussed further below, the Veteran is still asserting that his preexisting pes planus was aggravated in service.  In turn, the Veteran's current claim for service connection is not a "new" claim, and new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.

Moreover, as it appears that the Veteran has been diagnosed with additional foot disorders, including chronic plantar fasciitis, the Board has recharacterized the issue of service connection on the merits to encompass all possible foot disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

In May 2013, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until June 22, 2013 to allow the Veteran to submit additional evidence.  

After the Board hearing, the Veteran submitted additional medical evidence without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Nevertheless, as the Board decides herein to reopen the Veteran's claim and remand the issue on the merits for further development, there is no prejudice to the Veteran as the AOJ will have the opportunity consider this evidence on remand.    

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Importantly, these records include the transcript of the Board hearing testimony.  

The reopened issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied service connection for pes planus; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the May 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied service connection for pes planus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1997) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  The evidence received since the May 1997 rating decision is new and material, and the claim for service connection for pes planus is reopened.  38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for pes planus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for pes planus.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for pes planus in a May 1997 rating decision because the evidence showed that the Veteran's pes planus existed prior to service and was no permanently worsened as a result of service.  In making this determination, the RO considered a March 1976 service entrance examination which showed pes planus, and the remaining service treatment records, including a January 1979 service examination prior to discharge, which were silent with respect to any findings of flat feet.  Post-service records were also silent with respect to findings of flat feet.    

In June 1997, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the May 1997 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1997) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

Since the May 1997 rating decision, additional evidence has been associated with the record, including additional statements and Board hearing testimony from the Veteran, post-service private and VA treatment records, a February 2012 VA examination, and a November 2012 private opinion.  The February 2012 VA examiner found that the Veteran's pes planus was developmental without evidence of aggravation in service.  This examination as well as the post-service treatment records also documented that in addition to pes planus, the Veteran suffered from other foot disorders including plantar fasciitis with heel spur.  However, importantly, the November 2012 private opinion found that all current foot problems were related to service duties.   

In his statements of record and at the Board hearing, the Veteran reported that his pre-existing flat fee were aggravated in service due to being required to perform a lot of heavy lifting as well as marching and running in combat boots.  He stated that his duties as a supply clerk required him to constantly be on his feet walking on a cement floor loading and unloading supplies.  He reported experiencing pain and swelling of his feet in service.  He indicated that he did not have any trouble with his feet prior to service, but has continued to have problems since service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, such statements are presumed credible for the purposes of reopening the claim.  See Justus, supra.  

In sum, the additional evidence received since the May 1997 rating decision includes the Veteran's competent lay statements and hearing testimony reporting that his duties in service impacted his feet and that he has continued to have feet problems since service that have continued to the present, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the November 2012 medical opinion indicating that all of the Veteran's current foot disorders were related to service.  Accordingly, the Board finds that this evidence is new and material as it is not redundant of evidence already in the record in May 1997, and relates to the unestablished fact of whether the Veteran has a bilateral foot disorder, to include pes planus, that was either incurred in or aggravated during service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for pes planus is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pes planus is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim on the merits, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
As noted above, the Veteran was afforded a VA examination in February 2012.  The examiner determined that the Veteran's pes planus was developmental and pre-dated service.  The examiner continued that the Veteran was able to perform all essential functions while in service without evidence of aggravation.  The examiner opined that the Veteran's pes planus was not caused or aggravated by his time in service.  The examiner also noted that recent de novo conditions of bone spurs and a lesion on inner aspect of right ankle were unrelated to service.  

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Further, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  In this case, the Veteran's entrance examination clearly shows that the Veteran had pes planus upon entrance into active duty.  Moreover, although the February 2012 VA examiner indicated that such disability was development, the examiner did not clearly opine whether the Veteran's pes planus was a developmental defect or disease of congenital, developmental, or familial origin.  Moreover, as noted above, the Veteran has also been diagnosed with other bilateral foot disorders, primarily plantar fasciitis, and the examiner did not offer an etiological opinion with respect to any other current foot disorders.  

The Board recognizes that in support of his claim, the Veteran submitted a November 2012 handwritten private opinion indicating that all of the Veteran's current foot problems are related to service duties due to cement floor activity and special duties.  However, as the examiner failed to offer a rationale for this opinion or address the Veteran's pre-existing pes planus, this opinion is not sufficient and cannot be the basis for the award of service. 

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above, the Board finds the Veteran should be afforded another VA examination to address all current foot disorders.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Moreover, the Veteran has submitted private treatment records from Alliance Foot and Ankle dated from February 2012 and March 2013, a June 2012 private neurological consultation, and a November 2012 private operative report from Creekside Surgery Center.  However, additional private treatment records may exist.  Thus, in light of the need to remand, the Veteran should also be given an opportunity to identify any other outstanding private treatment records.  

Lastly, the Board notes that the Veteran had indicated ongoing VA treatment for his foot disorders.  Although the May 2012 rating decision indicates that VA treatment records from January 2003 to May 2012 were electronically reviewed and the October 2012 statement of the case indicates that records from July 2012 to October 2012 were reviewed, it does not appear that these records have been associated with the claims file or electronic record.  In fact, with the exception of June 2013 VA surgical records submitted by the Veteran, the most recent VA treatment records date from March 2009 to March 2010.  As such, there appears to be outstanding VA treatment records.  Thus, the Board finds that additional VA treatment records prior to March 2009 and from March 2010 to the present must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should give the Veteran an opportunity to identify any other outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) as well as any additional information deemed necessary, the AOJ should request any additional private treatment records.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  The AOJ should obtain the Veteran's outstanding VA treatment records, to specifically include records dated prior to March 2009 and dated from March 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining any outstanding records, arrange for the Veteran to undergo a VA examination to address the etiology of all currently diagnosed foot disorders.  The contents of the entire paper and electronic claims files, to include a complete copy of the REMAND, must be made available to the examiner.  

After examining the Veteran and reviewing the entire record, the examiner should clearly identify all current bilateral foot disorders.  Thereafter, the examiner should offer an opinion as to the following: 

A) Whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's bilateral pes planus represents a developmental defect or a disease of a congenital, developmental, or familial origin.  

If the examiner determines that the Veteran's bilateral pes planus is a developmental defect, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., t a 50 percent or greater probability), that such was subject to a superimposed disease or injury in service (to include wearing combat boots during various activities, lifting heavy objects, running, marching and walking on a cement floor), resulting in a current disability. 

If the examiner determines that the Veteran's bilateral pes planus is a disease of a congenital, developmental, or familial origin, the examiner should state 1) whether such underwent an increase in severity (i.e., whether it was aggravated) during service; and 2) if it is found that such disability underwent an increase in service, state whether there is clear and unmistakable evidence that any increase in disability during service was due to the natural progress of the disease.

B) With respect to any diagnosed foot disorders that are not a developmental defect or a disease of a congenital, developmental or familiar origin, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include wearing combat boots during various activities, lifting heavy objects, running, marching and walking on a cement floor.

In rendering the requested opinions, the physician should specifically consider and discuss the service treatment records, post-service treatment records, as well as the Veteran's contentions, including wearing combat boots during various activities, lifting heavy objects, running, marching and walking on a cement floor.
A complete rationale for the conclusions reached must be provided.  

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated, to specifically include the evidence not previously addressed by the AOJ.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


